Citation Nr: 1139164	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-28 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected lumbosacral strain, evaluated as 10 percent disabling for the period prior to December 29, 2008.

2.  Entitlement to an increased evaluation for service-connected lumbosacral strain, evaluated as 40 percent disabling for the period on and after December 29, 2008.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices in Boston, Massachusetts and Wilmington, Delaware.  The Veteran's case comes from the VA Regional Office in Wilmington, Delaware (RO).

In an April 2011 hearing before the Board, the Veteran raised the issue of entitlement to an increased evaluation for service-connected generalized anxiety disorder, currently evaluated as 50 percent disabling.  This issue has not been developed for appellate review and is therefore referred to the RO for appropriate disposition.

A May 2009 rating decision granted an evaluation of 40 percent for the Veteran's service-connected lumbosacral strain, effective December 29, 2008.  In a July 2009 notice of disagreement, the Veteran claimed that the 40 percent evaluation should have been granted effective March 22, 2006.  As such, the RO provided the Veteran with a an October 2010 statement of the case on the issue of entitlement to effective date prior to December 29, 2008, for a 40 percent evaluation for lumbosacral strain.  The Veteran perfected an appeal to this issue in December 2010 and the Board took testimony on the issue during an April 2011 hearing.  However, review of the claims file demonstrates that the Veteran already has an active, and perfected, appeal on the issue of entitlement to an increased evaluation for service-connected lumbosacral strain, evaluated as 10 percent disabling for the period prior to December 29, 2008.  This claim is based off of an increased rating claim which was filed in December 2004, and accordingly the period on appeal covers that entire time period.  As the Veteran's increased evaluation claim already includes consideration of whether ratings in excess of 10 percent are warranted for the period prior to December 29, 2008, consideration of an earlier effective for the Veteran's 40 percent evaluation would be entirely redundant.  In short, the perfected claim of entitlement to effective date prior to December 29, 2008, for a 40 percent evaluation for lumbosacral strain is part and parcel of the claim of entitlement to an increased evaluation for service-connected lumbosacral strain, evaluated as 10 percent disabling for the period prior to December 29, 2008.  As such, the Board will consider both perfected appeals under the single issue of entitlement to an increased evaluation for service-connected lumbosacral strain, evaluated as 10 percent disabling for the period prior to December 29, 2008.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his lumbosacral strain in March 2009.  In an April 2011 hearing before the Board, the Veteran reported that his low back symptoms had increased in severity since the March 2009 VA medical examination.  The Board therefore concludes that an additional VA examination is needed to provide a current picture of the Veteran's service-connected lumbosacral strain.  38 C.F.R. § 3.327 (2011).

In addition, in June 2011, the Veteran submitted a statement saying that he received private medical treatment for his low back disorder in May 2011, and requested that this medical evidence be obtained in conjunction with the claims on appeal.  As such, an attempt must be made to obtain these records and any other relevant medical records that are not currently associated with the claims file.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the low back disability on appeal.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include the private medical evidence identified by the Veteran in the June 2011 statement.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an orthopedic and neurologic examination to determine the current severity of his service-connected low back disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing must be conducted, including thorough orthopedic and neurologic examinations of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The orthopedic examiner must conduct range of motion studies on the lumbosacral spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must first record the range of motion observed on clinical evaluation, in terms of degrees.  If there is clinical evidence of pain on motion, the orthopedic examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the orthopedic examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected back disorder.  If the Veteran is found to have intervertebral disc syndrome, the examiner must state whether the Veteran experiences incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  If the Veteran is found to experience incapacitating episodes, the examiner must estimate the total duration of the episodes over the previous 12 months.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.

The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.   Any opinion provided must include an explanation of the basis for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


